Exhibit 99.2 TRANSCRIPT OF EARNINGS CONFERENCE CALL HELD ON AUGUST 3, 2017 CORPORATE PARTICIPANTS Jerome P. Grisko CBIZ, Inc. – President and CEO Ware H. Grove CBIZ, Inc. – CFO and SVP Lori Novickis CBIZ, Inc. - Director of Corporate Relations CONFERENCE CALL PARTICIPANTS James Macdonald First Analysis Securities Corporation, Analyst Joan Tong Sidoti & Company, LLC - Research Analyst PRESENTATION Operator Good morning, and welcome to the CBIZ Second-Quarter and First-Half 2017 Results Conference Call. (Operator Instructions) Please note, this event is being recorded. I would now like to turn the conference over to Lori Novickis, Director of Corporate Relations. Please go ahead. Lori Novickis - CBIZ, Inc. - Director of Corporate Relations Thank you, Brandon. Good morning, everyone, and thank you for joining us for the CBIZ Second-Quarter and First-Half 2017 Results Conference Call. In connection with this call, today's press release has been posted on the Investor Relations page of our website, www.cbiz.com. This call is also being webcast. A link to a live webcast as well as replay can also be found on our website. Before we begin our presentation, we would like to remind you that during the call, management may discuss certain Non-GAAP financial measures. A reconciliation of these measures to comparable GAAP measures can be found in the financial tables of today's press release. Finally, remember that management may also make forward-looking statements. Such statements are based on current information and management's expectations as of this date and do not guarantee future performance. Forward-looking statements involve certain risks, uncertainties and assumptions that can be difficult to predict. Actual results can and sometimes do differ materially. A more detailed description of such risks and uncertainties can be found in the company's filings with the Securities and Exchange Commission. Joining us for today's call are Jerry Grisko, President and CEO; and Ware Grove, Chief Financial Officer. I will now turn the call over to Jerry Grisko for his opening remarks. Jerry? Jerome P. Grisko - CBIZ, Inc. – President and CEO
